DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-11 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior arts of the record (Zalzal et al. (US Patent # 11120294 B1) (hereinafter Zalzal) discloses:
	An information generation method comprising:
	obtaining a first image projected from a projector, a second image obtained by imaging, from a first imaging position, a projection target in a state in which the first image is projected on the projection target, and a third image obtained by imaging the projection target from a second imaging position different from the first imaging position;
	Fig. 4B for steps 414A and 414B
	identifying a first correspondence relationship between a first coordinate system representing a position on a projection image projected by the projector, and a second coordinate system representing a position on a taken image taken from the first imaging position based on the first image and the second image;
	Fig. 4B for steps 418A and 418B

	identifying a second correspondence relationship between the first coordinate system and a third coordinate system representing a position on a taken image taken from the second imaging position based on the first image and the third image;
	Fig. 4B for steps 420A and 420B and also steps 424A and 424B
	displaying, by a display device, the taken image of the projection target from the first imaging position;
	Fig. 4B for step 434
	Regarding claim 1, the prior arts of the record Givon (US 20070285554 A1) also discloses:
	receiving an operation of designating a first display area representing an arrangement destination in the second coordinate system of a projection object projected on the projection target from the projector; 
	[0219] The 3D images are a virtual world. Said virtual world is created in a designated area, where every point in the camera's POV is a 3D point in the virtual world. In the said virtual world 2D or 3D real images and computer-generated images from different sources may be merged.
However, the prior arts of the record (Zalzal et al. (US Patent # 11120294 B1) (hereinafter Zalzal) in view of Givon (US 20070285554 A1) fails to discloses (in combinations of the other limitations) 
generating transformation information configured to transform the first display area designated by the operation of designating the first display area into a second display area representing an arrangement destination of the projection object in the third coordinate system based on the first correspondence relationship and the second correspondence relationship.

Regarding claim 8, the prior arts of the record (Zalzal et al. (US Patent # 11120294 B1) (hereinafter Zalzal) discloses:
An information generation system comprising:
a display device; and
 at least one processor which executes obtaining a first image projected from a projector,
Fig. 4 for step 414A
	a second image obtained by imaging, from a first imaging position, a projection target in a state in which the first image is projected on the projection target, and a third image obtained by imaging the projection target from a second imaging position different from the first imaging position,
	Fig. 4B for steps 418A and 418B
identifying a first correspondence relationship between a first coordinate system representing a position on a projection image projected by the projector, and a second coordinate system representing a position on a taken image taken from the first imaging position based on the first image and the second image,
Fig. 4B for steps 418A and 418B
identifying a second correspondence relationship between the first coordinate system and a third coordinate system representing a position on a taken image taken from the second imaging position based on the first image and the third image,
	Fig. 4B for steps 420A and 420B and also steps 424A and 424B
making the display device display the taken image of the projection target from the first imaging position,
	Fig. 4B for step 434
Regarding claim 8, the prior arts of the record Givon (US 20070285554 A1) also discloses:
receiving an operation which designates a first display area representing an arrangement destination in the second coordinate system of a projection object projected on the projection target from the projector
[0219] The 3D images are a virtual world. Said virtual world is created in a designated area, where every point in the camera's POV is a 3D point in the virtual world. In the said virtual world 2D or 3D real images and computer-generated images from different sources may be merged.
However, the prior arts of the record (Zalzal et al. (US Patent # 11120294 B1) (hereinafter Zalzal) in view of Givon (US 20070285554 A1) fails to discloses (in combinations of the other limitations) 
generating transformation information configured to transform the first display area designated by the operation of designating the first display area into a second display area representing an arrangement destination of the projection object in the third coordinate system based on the first correspondence relationship and the second correspondence relationship.
Regarding claim 11, the prior arts of the record (Zalzal et al. (US Patent # 11120294 B1) (hereinafter Zalzal) discloses:
A non-transitory computer-readable storage medium storing a program for making a computer execute a method comprising:
obtaining a first image projected from a projector, a second image obtained by imaging, from a first imaging position, a projection target in a state in which the first image is projected on the projection target, and a third image obtained by imaging the projection target from a second imaging position different from the first imaging position;
	Fig. 4 for step 414A and 414B
 identifying a first correspondence relationship between a first coordinate system representing a position on a projection image projected by the projector, and a second coordinate system representing a position on a taken image taken from the first imaging position based on the first image and the second image;
	Fig. 4B for steps 418A and 418B
 identifying a second correspondence relationship between the first coordinate system and a third coordinate system representing a position on a taken image taken from the second imaging position based on the first image and the third image;
	Fig. 4B for steps 420A and 420B and also steps 424A and 424B
 making a display device display the taken image of the projection target from the first imaging position;
	Fig. 4B for step 434
Regarding claim 11, the prior arts of the record Givon (US 20070285554 A1) also discloses 
receiving an operation which designates a first display area representing an arrangement destination in the second coordinate system of a projection object projected on the projection target from the projector
[0219] The 3D images are a virtual world. Said virtual world is created in a designated area, where every point in the camera's POV is a 3D point in the virtual world. In the said virtual world 2D or 3D real images and computer-generated images from different sources may be merged.
However, the prior arts of the record (Zalzal et al. (US Patent # 11120294 B1) (hereinafter Zalzal) in view of Givon (US 20070285554 A1) fails to discloses (in combinations of the other limitations)
generating transformation information configured to transform the first display area designated by the operation of designating the first display area into a second display area representing an arrangement destination of the projection object in the third coordinate system based on the first  correspondence relationship and the second correspondence relationship.
Therefore, claims 1, 8 and 11 (with their respective dependent claims) are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422